 In the Matter Of MONTGOMERY WARD & CO., INCORPORATEDandUNITEDMAIL ORDER, WAREHOUSE AND RETAIL EMPLOYEES'UNION, LOCAL No. 20, AFFILIATED WITH THE C. I. O.CasesNos. R-3256 and R-3257.-Decided January 16, 1942Jurisdiction:general merchandise mail order and department store industry.Investigation and Certification of Representatives:existence of question: disputeas to appropriate units; refusal to accord union recognition; eligibility to voteto be determined by stipulated pay roll date; part-time employees who havebeen employed in the appropriate units for sixty days prior to the stipulatedpay roll date to be eligible to vote; election necessary.Unit Appropriate for Collective Bargaining:(3) all employees of the Chicago MailOrder House of the Company including the fashion department, but excludingthe employees in the Administration Building, the Merchandise Mart Building,the Schwinn Warehouse, the medical department, and all confidential andsupervisory employees; (2) all employees of the Chicago Retail DepartmentStore of the Company, including the receiving and shipping departments ofthe store, but excluding all confidential and supervisory employees; telephoneoperators in both units included notwithstanding the desire of the Union fortheir exclusion, since they are not confidential employees.Mr. Stephen M. Reynolds,for the Board.Mr. Brooks Wynne,of Chicago, Ill., for the Company.Mr. Francis HeislerandMr. Stanley F. Evans,of Chicago, Ill., forthe Union.Mr. Gerard J. Manack,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 9, 1941, United Mail Order, Warehouse and RetailEmployees' Union, Local No. 20, affiliated with the C. I. 0., hereincalled the Union,' filed with the Regional Director for the ThirteenthRegion (Chicago, Illinois) two petitions alleging that questions affect-ing commerce had arisen concerning the representation of employeesin the Chicago Retail Department Store and the Chicago Mail OrderHouse of Montgomery Ward & Co., Incorporated, Chicago, Illinois,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On Octo-38 N. L R. B., No. 64.297 298DECISIONSOF NATIONALLABOR RELATIONS BOARDber 28, 1941, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act, and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice, and further ordered, pursuant to Article III,Section 10 (c) (2), of the said Rules and Regulations, that the twocases be consolidated.On October 30, 1941, the Regional Director issued-a consolidatednotice of hearing, copies of which were duly served upon the Com-pany and the Union. Pursuant to notice, a hearing was held onNovember 6, 1941, at. Chicago, Illinois, beforeW. P. Webb, theTrial Examiner duly designated by the Chief Trail Examiner.TheCompany and the Union were represented by counsel and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties.During the course of the hearing the TrialExaminer made various rulings on motions and objections to theadmission of evidence.The Board has reviewed all the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMontgomery Ward & Co., Incorporated, an Illinois corporationhaving its principal executive offices in Chicago, Illinois, is engagedin the purchase, sale, and distribution of general merchandise I atretail through the media of mail order houses, catalog order offices,and retail stores.In connection with such distribution, the Companyoperates nine mail order houses, four factories, and over 650 retailstores throughout the United States.This proceeding involves twodivisions of the Company's business in Chicago, Illinois, namely, theChicagoMail Order House and the Chicago Retail DepartmentStore.For the fiscal year ended January 31, 1941, the ChicagoRetailDepartment Store received 80 percent of the merchandisestocked in the store from points outside the State of Illinois, and itssales of merchandise amounted to approximately $3,500,000 of whichapproximately 5 percent were sales to points outside the State ofIllinois.During the same fiscal period, the Chicago Mail OrderIThe merchandise handled by the Company includes clothing,dry goods,furniture,home furnishings,household equipment,plumbing,heating, and farm equipment and supplies, building materials, jewelry,musical instruments,automobile accessories,electrical supplies, books,stationery,drugs, cosmetics,sport-ing goods,luggage, tools,hardware,and other goods. MONTGOMERYWARD & CO.299House received 80 percent of its merchandise from outside the Stateof Illinois, and its sales amounted to approximately $64,000,000, ofwhich approximately 70 percent represented sales and shipments topoints outside the State of Illinois.II.THE ORGANIZATION INVOLVEDUnitedMail Order,Warehouse and Retail Employees' Union,Local No. 20, affiliated with the C. I. 0., is a labor organizationchartered by the United Retail and Wholesale Employees of America,affiliated with the Congress of Industrial Organizations. It admitsto membership employees of the Company in the Chicago Mail OrderHouse and the Chicago Retail Department Store.III.THE QUESTIONS CONCERNING REPRESENTATIONOn September 8, 1941, the Union, claiming to represent a majorityof the employees of the Company in the Chicago Mail Order Houseand the Chicago Retail Department Store, requested sole bargainingrights for the employees in each of the said divisions of the Company.On the same date, the Company notified the union that it questionedthe alleged majority of the Union in said units and that it was notin complete agreement on the units claimed by the Union to be appro-priate.A statement prepared by the Regional Director and introducedinto evidence at the hearing discloses that the Union represents asubstantial number of employees in each of the appropriate units.'We find that questions have arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATIONUPON COMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substantial2For the Chicago Mail Order House unit,the Umon submitted 2,700 signed authorization cards andauthorization slips, dated during the period between September 1939 and October 1, 1941.On the basis ofa spot check of more than 400 cards,at least 1,700 of the 2,700 signatures thereon are the names of personsappearing on the Company's pay roll of September 19, 1941, for the Mail Order House,containing 7,000names, all of whom the Company contends,are in the appropriate unit.The Union contends,however,that approximately 2,500 of these employees should be excluded from the unit,as set forth in Section VbelowFor the Chicago Retail Department Store the Umon submitted 150 signed authorization cards and au-thorization slips, dated during the period between September 1939 and October 1, 1941Of the signaturesappearing thereon, 78 are the names of persons appearing on the Company's pay roll of September 23, 1941,or the retail store, containing the names of 300 persons. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelation to trade, traffic, and, commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce. -V. THE APPROPRIATE UNITSA. The Chicago Mail Order HouseThe Union and the Company agree that employees in the MailOrder House and 'warehouses, including employees in the fashiondepartment, constitute an appropriate unit separate from employeesin the Administration Building, the Retail Store, the MerchandiseMart Building, the Schwinn Warehouse,3 the retail store receivingand shipping departments of the South Building, and the medicaldepartment.4The Union and the Company also agree to the exclu-sion from this unit of the branch manager, the branch operating man-ager, the branch merchandising manager, and the branch comptroller.The Union would exclude and the Company include the otherconfidential and supervisory employees.5Pursuant to our usual prac-tice under such circumstances as are here disclosed, we find that theconfidential and supervisory employees should be excluded from theunit.6The Union would also exclude as confidential employees the tele-phone exchange. operators.The Company opposes their exclusion.Since we believe that they are not confidential employees, we. willinclude them.We find that all employees of the Chicago Mail Order House,including the fashion department and the telephone exchange oper-ators, and excluding the employees in the Administration Building,MerchandiseMart Building, SchwinnWarehouse, and medicaldepartment, and the branch manager, the branch operating manager,the branch merchandising manager, the branch comptroller, and theother confidential or supervisory employees, constitute an appro-priate unit for the purposes of collective bargaining, and that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and will other-wise effectuate the policies of the Act.3The Schwmn Warehouse was found to be a separate unit by the Board in a former proceedingMatterofMontgomery Ward &Co. andUnited Mail Order, Warehouse and Retail Employees Union, etc.,25 N. L. R. B.3184The medical department,as herein used,includes nurses and doctors.iThe Union asserts, the Company does not deny, and upon the entire record we find, that the followingare confidential or supervisory employees.executives,secretaries to executives,department heads,assistantdepartment heads, supervisory and assistant supervisory employees,foremen and assistant foremen, housepolice,merchandisers,buyers, rebuyers,assistant buyers, assistant rebuyers,trainees,timekeepers, andpersonnel employees in the fashion departmentAMatter of Elkland Leather Company,Inc. and OilWorkers International Union Local 266, 8 N LR B.519,Matter of The Electric Auto-Late CompanyandInternationalUnion,United AutomobileWorkers oAmerica No12, 9 N. L. R B. 147. MONTGOMERY WARD & CO.301B. RetailDepartment StoreThe Union and the Company agree that employees in the RetailDepartment, Store, including the receiving and shipping departmentsin the South Building, constitute an appropriate unit.The Unionand the Companyalso agreeupon the exclusion therefrom of themanager, assistant operatingmanager, and assistant merchandisingmanager.-The Union would exclude and the Company include the other,confidential and supervisory employees.' , Pursuant to our usualpractice under such circumstancesas arehere disclosed, we find thatthe confidential and supervisory employees should be excluded fromthe unit.'The Union would also exclude from the unit as confidential em-ployees the telephone operators.The Company opposes this ex-clusion.Since,we believe that the telephoneoperatorsare not con-fidential employees, weshallinclude them in the unit.We find that all employees of the Chicago Retail DepartmentStore, including the receiving and shipping departments of the storein the South Building and the telephone operators, and excluding themanager, assistantoperatingmanager, assistantmerchandising man-ager, and the other confidential or supervisory employees, constitutea unit appropriate for the purposes of collectivebargaining,and thatsuch unit will insure to employees of the Company the full benefit oftheir rightto self-organizationand to collective bargaining and willotherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by, and we shall accordingly direct, anelection by secret ballot.For the purpose of determining eligibility to vote in the election,the parties stipulated that the pay roll of September 19, 1941, beused for the Mail Order House unit, and that the pay roll for Sep-tember 23, 1941, be used for the Retail Department Store unit.' Itwas further stipulated that all extra and part-time employees whowere regularly employed as such for a period of sixty (60) days priorto the date of each of the said pay rolls should be included in eachpay roll.The Company has prepared a pay-roll list for each unit asof said dates, copies of which are in the possession of the Regional7The Union asserted,the Company did not deny,and upon the entire record we find, that the followingare confidential or supervisory employees:executives,floormen, merchandisers,buyers, assistant buyers,personnel employees, cashiers,timekeepers,house police, and watchmen.8See footnote 6, p. 3004 Subsequent to the hearing,the Company asked that different eligibility dates be chosen, but the Unionhas refused to loin in this request to abrogate the parties' agreement. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector.Upon the entire record, we find that the foregoing stipu-lation should be accepted.We shall therefore direct that all employ-ees who were employed by the Company in the Mail Order Houseunit during the pay-roll period ending September 19, 1941, shall beeligible to vote in said unit; that all employees who were employedby the Company in the Retail Department Store unit during thepay-roll period ending September 23, 1941, shall be eligible to votein said unit; and that each pay roll shall include such extra and part-time 'employees who were regularly employed in each unit as suchfor a period of sixty (60) days prior to the dates of the respective payrolls, subject to such limitations and additionsas arehereinafter setforth in our Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees in the Chicago Mail Order House and theChicago Retail Department Store of Montgomery Ward & Co.,Incorporated, Chicago, Illinois, within-the meaning of Section 9 (a)and Section 2 (6) and (7) of the National Labor Relations Act.2.All employees of the Chicago Mail Order House of the Com-pany, including the fashion department and telephone exchange oper-ators, and excluding the employees in the Administration Building,Merchandise Mart Building, Schwinn Warehouse, and medical depart-ment, and the branch manager, the branch operating manager, thebranch merchandising manager, the branch comptroller, and the otherconfidential or supervisory employees, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.3.All employees of the Chicago Retail Department Store, includ-ing the receiving and shipping, departments of the store in the SouthBuilding and the telephone operators, and excluding the manager,assistant operating manager, assistant merchandising manager, andthe other confidential or supervisory employees, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it is hereby MONTGOMERY WARD&CO.303DIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gainingwithMontgomeryWard & Co., Incorporated, Chicago,Illinois, separate elections by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days after the date of thisDirection of Election, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations- Board, and subject toArticle III, Section 9, of said Rules and Regulations:(1)Among all employees of the Chicago Mail Order House of theCompany, including the fashion department and the telephone ex-change operators, who were employed in the Mail Order House dur-ing the pay-roll period ending September 19, 1941, including suchextra and part-time employees who were regularly employed as suchfor a period of sixty (60) days prior thereto, and further includingemployees who did not work during said pay-roll period because theywere,ill or on vacation or in military service or training for the UnitedStates, or temporarily laid off, but excluding the employees in theAdministration Building, Merchandise Mart Building, Schwinn Ware-house and medical department, and the branch manager, the branchoperatingmanager, the branch merchandising manager, and thebranch comptroller, and the other confidential or supervisory em-ployees, and employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byUnited Mail Order, Warehouse and Retail Employees' Union, LocalNo. 20, affiliated with the C. I. O.(2)Among all employees of the Chicago Retail Department Storeof the Company, including the receiving and shipping departments ofthe store in the South Building and the telephone operators, who wereemployed in said store during the pay-roll period ending September23, 1941, including such extra and part-time employees -who wereregularly employed as such for a period of sixty (60) days priorthereto, and further including employees who did not work duringsuch pay-roll period because they were ill or on vacation or in activemilitary service or training of the United States, or temporarily laidoff, but excluding the manager, assistant operating manager, assistantmerchandising manager, and the other confidential or supervisory em-ployees, and employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byUnited Mail Order, Warehouse and Retail Employees' Union, LocalNo. 20, affiliated with the C. I. O.